Citation Nr: 1508870	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-13 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to June 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal was certified to the Board by the New Orleans, Louisiana RO.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS and Virtual contain duplicative or irrelevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran requested a Board videoconference hearing in conjunction with his appeal.  See April 2010 VA Form 9.  In July 2010, the Veteran indicated that he had moved and provided the RO with an updated address.  In an April 2012 Privacy Act Release Form for Senator Landrieu, the Veteran listed a different address.  He complained that a Board hearing had not taken place.  In a May 2012 facsimile to Senator Landrieu, the RO indicated that the hearing had not been scheduled and that no further action could be taken until the hearing was scheduled.  

In a June 2012 letter, the RO sent notice to the Veteran that a Board videoconference hearing had been scheduled for a date in August 2012.  The notice letter was sent to the address the Veteran provided in July 2010.  The Veteran failed to appear at the hearing.  Because notice of the hearing was not sent to his last known address, the presumption of regularity does not apply and the Board finds that a remand is necessary so that he can be provided with another opportunity for hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing.  The notice must be sent to the Veteran's latest address of record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

